     Case 2:20-cv-00163-RJJ-MV ECF No. 8 filed 09/23/20 PageID.10 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION
                                         ______

MACKING NETTLES, JR.,
                       Plaintiff,                      Case No. 2:20-cv-163

v.                                                     Honorable Robert J. Jonker

UNKNOWN TREMBLAY,
                       Defendant.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.

                                             Discussion

I.      Factual allegations

               Plaintiff presently is incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.
   Case 2:20-cv-00163-RJJ-MV ECF No. 8 filed 09/23/20 PageID.11 Page 2 of 9




The events about which he complains occurred at that facility. Plaintiff sues Correctional Officer

Unknown Tremblay.

               Plaintiff alleges that, while working his prison job in the kitchen on January 28,

2020, at approximately 7:30 a.m., he suffered a sudden spasm of severe pain that shot across his

back, nearly causing him to drop to his knees. By noon, Plaintiff’s back pain had become so

debilitating that he could not stand or walk without excruciating pain. Plaintiff asked his

supervisor to permit him to leave work early, which he did. Plaintiff slowly and carefully walked

back to his unit, but he was hit by a sudden spasm that caused him to drop to the ground. Another

prisoner helped him back to his feet, and Plaintiff eventually made it to his cell, where he

immediately laid down.

               By the following morning, at approximately 5:30 a.m., Plaintiff’s pain was so

terrible that he could not move, roll over, raise himself, or sit up without experiencing excruciating

pain. With the assistance of another inmate, Plaintiff was able to get out of bed. With much

difficulty, Plaintiff walked to the front desk and asked the third-shift officer to call health care.

The officer refused, indicating that shift change was approaching and that Plaintiff would need to

ask first-shift staff, when they arrived. The officer also refused to call the kitchen to obtain

authorization for Plaintiff not to report to work.

               Because Plaintiff knew that he would receive a misconduct ticket if he did not

report to work, Plaintiff walked slowly, across snowy ground, to get to the kitchen. Once there,

Plaintiff asked his supervisor for a day off due to his physical condition. Plaintiff also asked his

supervisor for a written statement. The supervisor, seeing Plaintiff’s condition, granted the day

off and provided the statement. The supervisor also told Plaintiff that she would have Plaintiff’s




                                                     2
   Case 2:20-cv-00163-RJJ-MV ECF No. 8 filed 09/23/20 PageID.12 Page 3 of 9




breakfast tray brought to his cell, as he was in no condition to walk over again when mealtime

arrived.

               Plaintiff managed to walk back to his cell without falling, and, at about 6:40 a.m.,

he made his way back to the front desk, where Defendant Tremblay was stationed. Plaintiff asked

Defendant Tremblay to call health care. Tremblay made the call and told Plaintiff that he would

be seen in health care at 10:00 a.m. Plaintiff then asked Defendant Tremblay to call food service

about having Plaintiff’s breakfast delivered, as he was in no condition to walk to the mess hall.

Defendant Twemblay refused, despite being informed that Plaintiff was unable to walk the 100

yards to the mess hall and stand in line. Tremblay told Plaintiff to “toughen it out and walk.”

(Compl., ECF No. 9, PageID.9.) Plaintiff stated that any attempt to walk could cause him to

collapse and fall again, because of the pain. Tremblay again refused and repeated, “[T]oughen up

and walk.” (Id.) Plaintiff alleges that he was very hungry, as he had not eaten in over 24 hours.

Plaintiff did not get breakfast, because he could not walk to the mess hall.

               At 10:00 a.m., another prisoner acquired a wheelchair to transport Plaintiff to health

care. Plaintiff nearly fell getting into the wheelchair. At health services, a nurse examined

Plaintiff. Although the nurse could not say precisely what caused Plaintiff’s back pain, she issued

two types of pain medication, Cedaprin (ibuprofen) and Aypanal (acetaminophen), and a hot water

bottle. The nurse instructed Plaintiff to attempt to move around the unit a little but to not go

outside, due to his risk of falling on the slippery ground. The nurse also issued orders indicating

that he was unable to work for two days, and she scheduled a follow-up appointment two days

later. At the two-day checkup, Plaintiff was cleared for work, though he was advised to take it

easy.




                                                 3
      Case 2:20-cv-00163-RJJ-MV ECF No. 8 filed 09/23/20 PageID.13 Page 4 of 9




                Plaintiff alleges that Defendant Tremblay’s refusal to request that a food tray be

delivered to Plaintiff on January 29, 2020, amounted to deliberate indifference to Plaintiff’s serious

medical needs, in violation of the Eighth Amendment.

                Plaintiff seeks compensatory and punitive damages.

II.      Failure to state a claim

                A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).



                                                  4
       Case 2:20-cv-00163-RJJ-MV ECF No. 8 filed 09/23/20 PageID.14 Page 5 of 9




                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Eighth Amendment

                Plaintiff alleges that Defendant Tremblay was deliberately indifferent to his serious

medical needs. Plaintiff acknowledges, however, that Tremblay called health care when Plaintiff

asked. Defendant Tremblay merely refused Plaintiff’s request to call food services to obtain a

breakfast tray for Plaintiff. Tremblay also allegedly was verbally dismissive of the seriousness of

Plaintiff’s pain, telling Plaintiff to walk to food services.

                The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600-01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted).



                                                   5
   Case 2:20-cv-00163-RJJ-MV ECF No. 8 filed 09/23/20 PageID.15 Page 6 of 9




                In order for a prisoner to prevail on an Eighth Amendment claim, he must show

that he faced a sufficiently serious risk to his health or safety and that the defendant official acted

with “‘deliberate indifference’ to [his] health or safety.” Mingus v. Butler, 591 F.3d 474, 479-80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate

indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims)).

                The deliberate-indifference standard includes both objective and subjective

components. Farmer, 511 U.S. at 834; Helling, 509 U.S. at 35-37. To satisfy the objective prong,

an inmate must show “that he is incarcerated under conditions posing a substantial risk of serious

harm.” Farmer, 511 U.S. at 834. Under the subjective prong, an official must “know[] of and

disregard[] an excessive risk to inmate health or safety.” Id. at 837. “[I]t is enough that the official

acted or failed to act despite his knowledge of a substantial risk of serious harm.” Id. at 842. “It

is, indeed, fair to say that acting or failing to act with deliberate indifference to a substantial risk

of serious harm to a prisoner is the equivalent of recklessly disregarding that risk.” Id. at 836.

“[P]rison officials who actually knew of a substantial risk to inmate health or safety may be found

free from liability if they responded reasonably to the risk, even if the harm ultimately was not

averted.” Id. at 844. “Routine discomfort is ‘part of the penalty that criminal offenders pay for

their offenses against society.’” Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Rhodes, 452

U.S. at 347).

                “[T]he Eighth Amendment imposes a duty on officials to provide ‘humane

conditions of confinement,’ including insuring, among other things, that prisoners receive

adequate . . . food.” Young ex rel. Estate of Young v. Martin, 51 F. App’x 509, 513 (6th Cir. 2002)

(quoting Farmer, 511 U.S. at 832). However, the Constitution “does not mandate comfortable



                                                   6
   Case 2:20-cv-00163-RJJ-MV ECF No. 8 filed 09/23/20 PageID.16 Page 7 of 9




prisons.” Rhodes, 452 U.S. at 349. “Not every unpleasant experience a prisoner might endure

while incarcerated constitutes cruel and unusual punishment within the meaning of the Eighth

Amendment.” Ivey, 832 F.2d at 954. Allegations about temporary inconveniences, e.g., being

deprived of a lower bunk, subjected to a flooded cell, being deprived of a working toilet, or missing

a meal do not demonstrate that the conditions fell beneath the minimal civilized measure of life’s

necessities as measured by a contemporary standard of decency. Dellis v. Corr. Corp. of Am., 257

F.3d 508, 511 (6th Cir. 2001). Thus, the deprivation of a few meals for a limited time generally

does not rise to the level of an Eighth Amendment violation. See Cunningham v. Jones, 667 F.2d

565, 566 (6th Cir. 1982) (per curiam) (providing a prisoner only one meal per day for fifteen days

did not violate the Eighth Amendment, because the meals provided contained sufficient nutrition

to sustain normal health); Davis v. Miron, 502 F. App’x 569, 570 (6th Cir. 2012) (denial of seven

meals over six days is not an Eighth Amendment violation); Richmond v. Settles, 450 F. App’x

448, 456 (6th Cir. 2011) (denial of seven meals over six consecutive days did not state a viable

Eighth Amendment claim, because plaintiff did not allege that his health suffered from denials);

see also Berry v. Brady, 192 F.3d 504, 507-08 (5th Cir. 1999) (denial of a few meals over several

months does not state a claim); Staten v. Terhune, No. 01-17355, 2003 WL 21436162, at *1 (9th

Cir. June 16, 2003) (deprivation of two meals is not sufficiently serious to form the basis of an

Eighth Amendment claim); Cagle v. Perry, No. 9:04-CV-1151, 2007 WL 3124806, at *14

(N.D.N.Y. Oct. 24, 2007) (deprivation of two meals is “not sufficiently numerous, prolonged or

severe” to give rise to an Eighth Amendment claim).

               In the instant case, Plaintiff does not allege that his health suffered as a result of the

deprivation. Indeed, although Plaintiff alleges that he did not eat for more than 24 hours, he does

not allege that Defendant was responsible for depriving him of more than a single meal. And



                                                   7
   Case 2:20-cv-00163-RJJ-MV ECF No. 8 filed 09/23/20 PageID.17 Page 8 of 9




Plaintiff’s only claim of injury is that he suffered hunger for a few hours between the time for

breakfast and lunch. Consequently, Plaintiff does not state a plausible claim. See Iqbal, 556 U.S.

at 679.

               Further, to the extent that Plaintiff alleges that Defendant Tremblay’s statements

were callous and dismissive, he fails to state an Eighth Amendment claim. The use of harassing

or degrading language by a prison official, although unprofessional and deplorable, does not rise

to constitutional dimensions. See Ivey, 832 F.2d at 954-55; see also Johnson v. Dellatifa, 357 F.3d

539, 546 (6th Cir. 2004) (harassment and verbal abuse do not constitute the type of infliction of

pain that the Eighth Amendment prohibits); Violett v. Reynolds, No. 02-6366, 2003 WL 22097827,

at *3 (6th Cir. Sept. 5, 2003) (verbal abuse and harassment do not constitute punishment that would

support an Eighth Amendment claim); Thaddeus-X v. Langley, No. 96-1282, 1997 WL 205604, at

*1 (6th Cir. Apr. 24, 1997) (verbal harassment is insufficient to state a claim); Murray v. U.S.

Bureau of Prisons, No. 95-5204, 1997 WL 34677, at *3 (6th Cir. Jan. 28, 1997) (“Although we do

not condone the alleged statements, the Eighth Amendment does not afford us the power to correct

every action, statement or attitude of a prison official with which we might disagree.”); Clark v.

Turner, No. 96-3265, 1996 WL 721798, at *2 (6th Cir. Dec. 13, 1996) (“Verbal harassment and

idle threats are generally not sufficient to constitute an invasion of an inmate’s constitutional

rights.”); Brown v. Toombs, No. 92-1756, 1993 WL 11882 (6th Cir. Jan. 21, 1993) (“Brown’s

allegation that a corrections officer used derogatory language and insulting racial epithets is

insufficient to support his claim under the Eighth Amendment.”). Accordingly, Plaintiff fails to

state an Eighth Amendment claim against Defendant Tremblay arising from his alleged verbal

abuse.




                                                8
    Case 2:20-cv-00163-RJJ-MV ECF No. 8 filed 09/23/20 PageID.18 Page 9 of 9




                                           Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed for failure to state a claim, under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court must next decide

whether an appeal of this action would be in good faith within the meaning of 28 U.S.C.

§ 1915(a)(3). See McGore v. Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same

reasons the Court concludes that Plaintiff’s claims are properly dismissed, the Court also concludes

that any issue Plaintiff might raise on appeal would be frivolous. Coppedge v. United States, 369

U.S. 438, 445 (1962). Accordingly, the Court certifies that an appeal would not be taken in good

faith.

               This is a dismissal as described by 28 U.S.C. § 1915(g).

               A judgment consistent with this opinion will be entered.



Dated:     September 23, 2020                 /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                 9
